DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4 and 6, Claims 4 and 6 recite the limitation "the top surface side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim(s). For the purpose of examination the claims are being construed to mean “the top surface side region.”
Regarding Claim 6, Claim 6 recites the limitation "the bottom surface side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim is being construed to mean “a bottom surface side region.”
Regarding Claim 10, Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 9 and 10, the language as written renders the claims objectionable, because it is unclear whether the claims are dependent or independent. If the claims are dependent claims, then it fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 1,” renders both Claims 9 and 10 improper since the scope of each claim cannot be ascertained.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (US 2011/0225765).
Regarding Claim 1, LIU (Fig. 2a) discloses A dust collector comprising: a filter (21); and a housing (20) that houses the filter (21); wherein the housing (20) includes an intake portion (200), and an exhaust portion (231) that is fluidly connected to the intake portion (200) via the filter (21) inside the housing (20); an intake side surface on an intake portion side of the filter expands in a first direction that is perpendicular or substantially perpendicular to a direction from a top surface to a bottom surface among inner surfaces of the housing (20), and extends in a direction including at least a component of a second direction that is parallel or substantially parallel to the direction from the top surface to the bottom surface among the inner surfaces of the housing (20); the housing includes a wall (221) that defines an intake passage extending from the intake portion side toward a filter side; one end of the intake passage is linked to outside of the housing (20) via the intake portion (200); another end of the intake passage opposes a top surface side region of the intake side surface of the filter (21) in a third direction perpendicular or substantially perpendicular to the first direction and the 
Regarding Claim 4, Liu discloses the dust collector according to Claim 1, as previously discussed above, wherein an edge on the top surface side region of the intake side surface of the filter (21) is connected to the top surface of the housing (20). The top side of the filter (21) is connected to the top surface of the house (20) via the filter (21) being connected to the frame (25) and the housing groove (23).  See Liu, Fig.2A.
Regarding Claim 5, Liu discloses the dust collector according to Claim 1, as previously discussed above, wherein the housing (20) further includes a guide plate (2210) that extends from a tip portion of the wall (221) toward the intake side surface of the filter (21); and when viewed from the first direction: the guide plate (2210) is curved; and a center of curvature of the guide plate is located closer to the bottom surface of the housing than the guide plate in the second direction, and is located closer to the intake portion than the tip portion on the exhaust portion side of the guide plate (2210) in the third direction. See Liu, Fig.2A.
Regarding Claim 8
Regarding Claim 9, Liu discloses vacuum cleaner comprising: the dust collector according to Claim 1, as previously discussed above; and a blower that is connected to the exhaust portion and generates a flow of air from the intake portion toward the exhaust portion through the filter in the dust collector. See Liu, Fig. 2A.
Regarding Claim 10, Liu discloses a self-propelled vacuum cleaner comprising: the dust collector according to Claim 1, as previously discussed above; and a blower that is connected to the exhaust portion and generates a flow of air from the intake portion toward the exhaust portion through the filter in the dust collector; wherein the self-propelled vacuum cleaner is capable of performing self-propelled cleaning on a surface to be cleaned. See Liu, Fig. 2AS and Paragraph 0004.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nam et al. (US 2017/0332868 A1).
Regarding Claim 2, Liu discloses the dust collector according to Claim 1, as previously discussed above.
Liu does explicitly disclose wherein when viewed from the first direction, the top surface side region of the intake side surface is a curved surface having a center of curvature that is located closer to the intake portion than the intake side surface.
However, the routine design choice of providing tangential (and/or parallel) air flow across a curved side surface of a pre-motor filter is commonly known throughout the art.  See e.g. Nam, Fig. 21.  Nam teaches a dust collector comprising of a filter (141h’) with a curved top side region that is configured to allow tangential airflow across the filter side surface via the intake portion (140a) and flow guide part (141g4). See Nam, Paragraph 0239.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dust collector of Liu, to further comprise of at least one portion of the filter being curved when viewed from the first direction, the top surface side region of the intake side surface is a curved surface, as taught by Nam, for the purpose of further promoting rotational air flow and dust collection, and to harmonize the surfaces to minimize flow loss.
Liu, as modified by Nam, may not explicitly disclose a center of curvature that is located closer to the intake portion than the intake side surface. However, changes in shape nor reversal of parts, as a matter of routine choice of design, requiring routine experimentation, without new and unexpected results, does not give rise to patentability. 
Regarding Claim 3, Liu, as modified, discloses the dust collector according to Claim 2, as previously discussed above.
Liu, as modified, does not explicitly disclose wherein when viewed from the first direction, a radius of curvature of the top surface side region of the intake side surface increases as the top surface side region approaches the top surface side in the second direction.
However, Liu, as modified, discloses where when viewed from the first direction, the top surface of the housing comprises of a change in its radius of curvature as the top surface of the housing approaches the top surface region of the filter. See Liu, Fig. 2A. Changing the curvature of the filter instead of changing the curvature of the housing such that the filter transitions into the housing instead of the housing transitioning into 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dust collector of Liu, as modified, wherein when viewed from the first direction, a radius of curvature of the top surface side region of the intake side surface increases as the top surface side region approaches the top surface side in the second direction, as a matter of design choice including a reversal of part, requiring routine experimentation, without any unexpected results to the transitioning of one part to another purpose in a manner that promotes rotational air flow and dust collection, and to harmonize the surfaces to minimize flow loss.
Regarding Claim 6, Liu discloses the dust collector according to Claim 1, as previously discussed above.
Liu may not explicitly disclose wherein in the third direction, an edge on the top surface side region of the intake side surface is located closer to the intake portion than an edge on a bottom surface side region of the intake side surface of the filter.
However, the third embodiment of Liu teaches a filter (460) that has an edge of a bottom surface side region of the intake surface that is located closer to the intake portion than an edge of the top surface side region of the intake surface of the filter (460).  See Liu, Fig. 8.  
Reversing the orientation wherein the upper part of the filter is closer to the intake portion than the lower part of the filter, instead of the lower part of the filter being 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dust collector of Liu, wherein in the third direction, an edge on the top surface side region of the intake side surface is located closer to the intake portion than an edge on a bottom surface side region of the intake side surface of the filter, as a matter of routine design choice for the purpose of promoting efficient dust collection, and to harmonize and optimize the shape and orientation of the surfaces to minimize flow loss, requiring only routine experimentations, with predictable results.
Regarding Claim 7, Liu discloses the dust collector according to Claim 1, as previously discussed above.
Liu (embodiment 1) does not disclose wherein when viewed from the first direction, a bottom surface side region of the intake side surface extends toward the intake portion side in the third direction as the bottom surface side region approaches the bottom surface side in the second direction and the bottom surface side region is a curved surface having a center of curvature that is located closer to the intake portion than the intake side surface.
However, Liu (embodiment 3, Fig. 8) teaches wherein when viewed from the first direction, a bottom surface side region of the intake side surface extends toward the intake portion side in the third direction as the bottom surface side region approaches the bottom surface side in the second direction.  See Liu, Fig. 8. Therefore, it would 
Liu, as modified, may not explicitly disclose wherein the bottom surface side region is a curved surface having a center of curvature that is located closer to the intake portion than the intake side surface.
However, the routine design choice of providing tangential (and/or parallel) air flow across a curved side surface of a pre-motor filter is commonly known throughout the art.  See e.g. Nam, Fig. 21.  Nam teaches a dust collector comprising of a filter (141h’) with a curved top side region that is configured to allow tangential airflow across the filter side surface via the intake portion (140a) and flow guide part (141g4). See Nam, Paragraph 0239.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dust collector of Liu, to further comprise of at least one portion of the filter being curved when viewed from the first direction, the bottom surface side region of the intake side surface is a curved surface, as taught by Nam, for the purpose of further promoting rotational air flow and dust collection, and to harmonize the surfaces to minimize flow loss.
Liu, as modified, may not explicitly disclose a center of curvature that is located closer to the intake portion than the intake side surface. However, changes in shape nor reversal of parts, as a matter of routine choice of design, requiring routine experimentation, without new and unexpected results, do not give rise to patentability. See MPEP 2144.04.IV.B, and MPEP 2144.04.VI.A.  In this case, the curved surface taught by Nam is convex instead of concave (as instantly claimed). The act of reversing the radius of curvature of the surface to be towards the intake surface (instead of away from the intake surface) is a matter of design choice selected from a finite number of design options (one of only two options, either away or towards), requiring routine experimentations that would not yield any new and unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dust collector of Liu, as modified, wherein the center of curvature is located closer to the intake portion than the intake side surface, as a matter of routine design choice for the purpose of promoting rotational air flow and dust collection, and to harmonize the surfaces to minimize flow loss, requiring only routine experimentations, with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yonkers (US 2,242,277) comprises of a curved filter including a guide plate on the intake portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723